For the reasons stated in Wellerstein v. Tanhleff (post, p. 831, decided herewith) order reversed on the law and the facts, without costs, and the motion granted, without costs, on condition that within five days from the entry of the order hereon, plaintiff pay to defendant the sum of $25 costs. In the event that such payment be not made, the order is affirmed, with $10 costs and disbursements. The action will be restored to the trial calendar, to be tried on a date to be fixed on application at Special Term, Part I, Queens County. Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.